     Case 1:18-cv-00430-JEJ-EBC Document 108 Filed 11/16/20 Page 1 of 1



              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

LAWRENCE STUART,                      :
            Plaintiff,                :     1:18-cv-0430
                                      :
      v.                              :     Hon. John E. Jones III
                                      :
KIMBERLY MURRAY, et al.,              :
            Defendants.               :


                                 ORDER

                           November 16, 2020

      NOW THEREFORE, upon consideration of Defendants’ motions (Docs. 89,

90, 93) for summary judgment pursuant to Federal Rule of Civil Procedure 56, and

for the reasons set forth in the Court’s Memorandum of the same date, it is hereby

ORDERED that:

      1.    Defendants’ motions (Docs 89, 90, 93) for summary judgment are
            GRANTED.

      2.    The Clerk of Court is directed to ENTER judgment in favor of
            Defendants and against Plaintiff.

      3.    The Clerk of Court is directed to CLOSE this case.

      4.    Any appeal from this order is deemed frivolous and not in good faith.
            See 28 U.S.C. § 1915(a)(3).


                                      s/ John E. Jones III
                                      John E. Jones III, Chief Judge
                                      United States District Court
                                      Middle District of Pennsylvania
